IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


CITIZENS BANK OF PENNSYLVANIA,     : No. 604 WAL 2014
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal from the
                                   : Order of the Superior Court
           v.                      :
                                   :
                                   :
FINE CAPITAL ASSOCIATES, L.P., AND :
FFC PARTNERSHIP, L.P.,             :
                                   :
                Petitioners        :


                                    ORDER


PER CURIAM

     AND NOW, this 17th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.